Rombauer, P. J.
(dissenting). — I can not concur either in the result reached by the opinion, or in the reasoning by which it is reached. It first attempts to demonstrate that there was some evidence from which the jury might have inferred that the injury to the picture occurred while it was in the possession of the defendant, and then proceeds to vacate a verdict because the jury did not so infer. It does not even *106purport to deal with the propriety of the inference as based upon probabilities, but only with its admissibility. As the trial court in the very nature of things can have no superior facilities of judging of the propriety of an inference than we have, I can not conceive by what process of reasoning we can reach the conclusion that it is not for us to decide whether that court erred in adjudging that the verdict is opposed to the weight of the evidence.
Starting from these premises, which are incontrovertible, I proceed to state the unquestioned law. The presumption against the carrier, that goods delivered to him in good condition, and delivered by him to the consignee while in an injured condition, were injured by the carrier’s negligence while in his possession, is one based upon the fact that, if not so injured, the carrier can explain the cause of the injury. It is one of those cases where the proof of a negative is required from the defendant, owing to the peculiar situation of the parties. But that presumption ceases to operate after the goods have passed into the hands of the consignee, and he has receipted for them. Nave v. Express Company, 19 Mo. App. 563. If upon the examination of the goods thereafter they are found to be injured, it is for the consignee to show that the injury did not occur after their delivery to him. This he may show by evidence that the character of the injury was such that the goods must have received it in transit, or that they could not have been injured while in the consignee’s possession after delivery, and according to the authorities the consignee must show this by evidence which leaves the question free of doubt. The Ocean Steamship Company v. McAlpin, 69 Ga. 437; Hutchison on Carriers, sec. 768.
Now, in the case at bar the breakage was one which could have as well occurred by the improper *107handling of the box after, as before, its receipt by the consignee. The plaintiff’s evidence as to the care taken of the box after its delivery to the consignee is furnished only by one witness, who testified by deposition. He states, upon his examination in chief, that the box was under his notice some three or four or five days before it was opened, and that it stood apparently in the sainé place, but, on his cross-examination, he admits that he stated in writing, immediately after the accident, that he saw the box for the first time several days after its receipt, and, when asked whether all of this written statement is true, he answers in the affirmative. The care taken of the box in the intermediate time l’ests on hare conjecture.
The position taken in the opinion can not be defended, unless one of the following propositions is correct: First. The presumption of due care and right acting is available to the consignee, but unavailable to the carrier. Second. When a witness testifies by deposition, his testimony in chief is entitled to more credit than his testimony on cross-examination. Third. It is for the trial judge to say what is a just inference arising from uneontroverted facts, and his judgment in that regard is not subject to review on appeal. As I can not accede to either of these propositions, I must dissent from the opinion